          Case 8:15-cr-00393-GJH Document 666 Filed 08/31/20 Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

JEFF CREWS,                                       *

Petitioner                                        *

v                                                 *   Criminal Case No.: GJH-15-0393
                                                      (Related Civil No.: GJH-19-2349)
UNITED STATES OF AMERICA,                         *

Respondent                                *
                                         ***
                                  MEMORANDUM OPINION

         Petitioner Jeff Crews filed a motion to vacate pursuant to 28 U.S.C. § 2255. ECF No. 545.

Respondent filed an answer asserting, inter alia, that the motion is time-barred. ECF No. 608.

Crews replied. ECF No. 630. For the reasons stated below, the motion to vacate must be dismissed

as untimely.

    I.       BACKGROUND

         On July 13, 2015, Crews was charged in an Indictment with Conspiracy to Participate in a

Racketeering Enterprise (“RICO Conspiracy”), in violation of 18 U.S.C. § 1962(d), for his

leadership role in an organization which engaged in a pattern of racketeering activity. See

Indictment, ECF No. 1. On October 5, 2016, Crews pled guilty to a two-count Superseding

Information (ECF No. 296), pursuant to a written plea agreement. Plea Agreement, ECF No. 301.

The Superseding Information charged Crews with RICO Conspiracy (Count One) and Aggravated

Identity Theft (Count Two), in violation of 18 U.S.C. § 1028A, with the underlying crime being

RICO Conspiracy. See id. Crews entered his plea pursuant to Rule 11(c)(1)(C) of the Federal

Rules of Criminal Procedure.

         In the stipulation, the parties agreed that, “regardless of the final applicable guidelines

range, a sentence between 96 months and 120 months of imprisonment on Count One and a
          Case 8:15-cr-00393-GJH Document 666 Filed 08/31/20 Page 2 of 4



mandatory consecutive sentence of 24 months of Imprisonment on Count Two in the custody

of the Bureau of Prisons . . . is the appropriate disposition.” ECF No. 301 ¶10 (emphasis in

original). A U.S. Probation Officer submitted a Pre-Sentencing Report (“PSR”) concluding that

the advisory guideline stipulations were applicable. PSR, ECF No. 350.

         At sentencing, Crews, who was represented by counsel, agreed with the advisory guidelines

determination in the PSR and had no objections. Sentencing Transcript, ECF No. 608-1 at 4. The

Court then adopted the factual findings and guideline calculations of the PSR, finding that the

guideline range was 96 to 120 months for Count One and 24 months for Count Two, based on

Crews’s non-career final offense level of 28 and criminal history category of III. Statement of

Reasons, ECF No. 399. On January 31, 2017, the Court sentenced Crews to 97 months as to Count

One, and 24 months as to Count Two, to run consecutive to Count One, for a total term of 121

months’ imprisonment. See Judgment, ECF No. 398. Crews did not appeal his conviction or

sentence. See Petition, ECF No. 545 at 1.

         On December 10, 2018, Crews filed the instant motion to vacate pursuant to 28 U.S.C.

§ 2255. ECF No. 545. He alleges that his sentence should be vacated in light of the disparity

between the sentences that he and his co-defendants received, and that the Court erred in imposing

a 14-level enhancement. Id. at 3-9. Crews also claims that the motion is timely under 28 U.S.C.

§ 2255(f)(4).

   II.      STANDARD OF REVIEW

         Pursuant to 28 U.S.C. § 2255(f), a one-year period of limitation applies to a motion under

this section. Under the provisions of 28 U.S.C. § 2255(f), the limitation period of one year runs

from the latest of

         (1) the date on which the judgment of conviction becomes final;



                                                 2
           Case 8:15-cr-00393-GJH Document 666 Filed 08/31/20 Page 3 of 4



          (2) the date on which the impediment to making a motion created by governmental
              action in violation of the Constitution or laws of the United States is removed,
              if the movant was prevented from making a motion by such governmental
              action;

          (3) the date on which the right asserted was initially recognized by the Supreme
              Court, if that right has been newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

          (4) the date on which the facts supporting the claim or claims presented could have
              been discovered through the exercise of due diligence.

          Notably, however, “the one year limitation period is also subject to equitable tolling in

‘those rare instances where – due to circumstances external to the party’s own conduct – it would

be unconscionable to enforce the limitation against the party.’” Hill v. Braxton, 277 F.3d 701, 704

(4th Cir. 2002) (citing Harris v. Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000)). But, to be entitled

to equitable tolling, Crews must establish either that some wrongful conduct by respondent

contributed to his delay in filing his motion to vacate, or that circumstances beyond his control

caused the delay. See Harris, 209 F.3d at 330. Generally, the petitioner must show that he has

been diligently pursuing his rights and some extraordinary circumstance prevented him from filing

a timely petition. See Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005).

   III.      ANALYSIS

          Here, criminal judgment was entered on February 1, 2017, ECF No. 398, and Crews did

not file an appeal, see ECF No. 545. When a petitioner does not file a direct appeal, the judgment

of conviction becomes final when the time for filing an appeal expires. Clay v. United States, 537

U.S. 522, 524-25 (2003) (“for federal criminal defendants who do not file a petition for certiorari

with this Court on direct review, § 2255’s one-year limitation period starts to run when the time

for seeking such review expires”). Pursuant to Rule 4(b)(1) of the Federal Rules of Appellate

Procedure, Crews’ deadline for noting an appeal was February 15, 2017. As a result, the



                                                   3
          Case 8:15-cr-00393-GJH Document 666 Filed 08/31/20 Page 4 of 4



limitations period would have expired one year later, on February 15, 2018. Crews, however, did

not file the instant motion until December 6, 2018.

         In his response, Crews has not alleged any basis for equitable tolling of the filing deadline.

As respondent notes, Crews’ arguments are based solely on disputes over the applicability of

various sentencing guidelines enhancements that were stipulated in the plea agreement. See ECF

No. 608 at 5; ECF No. 630. Having failed to establish either that some wrongful conduct by

respondent contributed to his delay in filing his motion to vacate, or that circumstances beyond his

control caused the delay, Crews’ motion is subject to dismissal as untimely.

   IV.      CERTIFICATE OF APPEALABILITY

         When dismissal of a motion to vacate is based solely on procedural grounds, a certificate

of appealability will not issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)).           Based on the foregoing analysis, a certificate of

appealability shall not issue.




8/29/2020                                              /s/____________________________
Date                                                   GEORGE J. HAZEL
                                                       United States District Judge




                                                   4
